BAICER, T.
This is a petition by a physician seeking to recover from the employer of an injured person for medical services rendered said employee. The injury was a fraccure of bones in the hand and wrist. The only issue presented relates to the reasonableness of the services. The total bill as rendered amounts to $79.
The claim is made of twenty office calls at $2 each, the testimony showing that the patient complained of pain añore or less constantly; that changing of the bandages and splints was necessary and that some medicines were administered.
While it would appear to the Court that the number of visits was large, it can not say that they were unreasonable under all the circumstances. The petitioner charged $10 for setting the fracture. This item seems to the ■Court proper.
The other two charges of $19 each are connected with two occasions upon which the petitioner took the patient to the office of another doctor where two X-ray pictures were taken by the doctor’s nurse or assistant. The petitioner later examined these plates. These charges relate entirely to the petitioner’s services and have nothing to do with the expenses of the actual taking of the X-rays. Under all the circumstances, it seems to the Court that these two charges are somewhat *117large and that $5 for each of these visits would be more reasonable.
For petitioner: Fergus J. McOsker.
For respondent: Sherwood, Heltzen & Clifford.
The respondent offered no testimony.
The Court therefore finds that the petitioner is entitled to a decision for $60.